Citation Nr: 0534434	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  97-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1959 to December 
1962, from January 1987 to May 1987, from June 1990 to August 
1990 and from November 1990 to October 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied a compensable 
rating for the veteran's service-connected low back 
disability.  In February 1997 the RO granted a 20 percent 
disability rating.  However, as that grant does not represent 
a total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran presented testimony at a personal hearing in May 
1997 before a hearing officer at the RO.  He also presented 
testimony at a personal video-conference Travel Board hearing 
in August 2004 before the undersigned Veterans Law Judge.  A 
copy of each hearing transcript was placed in the claims 
file.

In addition, at the veteran's August 2004 Travel Board 
hearing, the veteran raised a new claim of entitlement to a 
total disability rating based on individual unemployability.  
As the RO had not previously addressed this claim, testimony 
regarding the claim was heard but jurisdiction over the claim 
was not taken.  This issue is referred to the RO for initial 
consideration.

The Board remanded the case in March 2005 for further 
development.  In a supplemental statement of the case issued 
in June 2005, the RO continued the 20 percent evaluation 
assigned.  The claim has been returned to the Board for 
further appellate review. 

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2005).

The veteran is service connected for a low back disability 
and contends that the disability evaluation should be greater 
than 20 percent.  At a recent VA examination in May 2005, the 
diagnosis was degenerative disc disease (DDD)/degenerative 
joint disease (DJD) of the lumbar sacral spine, mostly at the 
L4-L5 level.  It is not clear from the record, however, that 
the veteran's service-connected low back disability includes 
DDD and/or DJD.  Initially, it was diagnosed as lumbosacral 
strain and low back derangement and not until several years 
post service after the 1991 injury is evidence of disk 
involvement or degenerative arthritis shown.  Also there is 
evidence that the veteran had suffered a back injury in his 
civilian job as a police officer prior to his injury in 
service in 1991.  

Service records show that in an evaluation report covering a 
period from December 1, 1983, to July 25, 1984, the reviewer 
stated that due to a back injury the veteran had received in 
his civilian occupation of Detective, the veteran had been 
temporarily assigned to "NPQ" status effective July 26, 
1984.  

Service medical records show that in August 1991 the veteran 
complained of low back pain with a shooting pain down his 
left leg.  He related that several days prior during a drill 
he had been lifting boxes from a safe which involved a lot of 
bending.  He denied a history of accidents that involved his 
back.  The assessment was low back strain versus herniated 
disc at L5-S1.  With medication he improved and when seen a 
few days later for follow-up the assessment was probable 
lumbosacral strain.  

Approximately a week later, the veteran reported that his 
symptoms were much improved.  After review of the clinical 
findings and the testing, the assessment was degenerative 
changes at L3-4, L4-5, and L5-S1, with mild associated 
neuropathic changes.  The following week, the veteran was 
evaluated in the orthopedic department of the Philadelphia 
Naval Hospital.  The veteran reported that he had no pain, no 
weakness, and no leg symptoms.  The assessment was that 
trauma to the low back with radicular pain was now resolved.  
The EMG changes might be secondary to this or from a prior 
event.  

At the separation examination in October 1991, the veteran 
reported having had low back pain in August 1991 and the 
examiner commented that the transient low back pain had 
resolved which was not considered disabling.  His spine was 
clinically evaluated as normal.

At a VA examination in March 1992, the veteran complained of 
constant low back pain with radiation to his left lower 
extremity due to an injury in August 1991 in service.  The 
diagnosis was low back derangement by history.  

Testing in March 1992 showed that motor, sensory and "H" 
reflexes of both lower extremities were within normal limits.  
The impression of EMG testing on paraspinal muscles of the 
lumbosacral area was a normal study with no evidence of 
radiculopathy.

In a June 1992 rating decision, the RO granted service 
connection for a back condition by history and assigned a 
zero percent (noncompensable) evaluation effective from 
October 1991 under the diagnostic code for lumbosacral 
strain.

At an examination for Persian Gulf War veterans in December 
1994, the veteran complained of low back pain after the 
injury.  The assessment was low back sprain after injury.  A 
December 1994 x-ray revealed degenerative arthritis of the 
lumbosacral spine.  A January 1995 magnetic resonance imaging 
(MRI) showed disc degenerations with disc bulges at L3-L4, 
L4-L5, and L5-S1 levels with no evidence of disc herniations. 

The veteran submitted a copy of a September 1995 favorable 
decision from the Social Security Administration (SSA) 
awarding him disability benefits for post-traumatic spinal 
disorder and degenerative arthritis.  In the decision 
discussion, it was noted that the veteran had been involved 
in a job-related accident in 1984 which continued to result 
in chronic low back pain.  

There is evidence of record showing herniated disc at L3-L4, 
L4-L5, and L5-S1, with lumbar radiculopathy down the left 
leg.  In October 1995, after review of nerve conduction 
velocity and EMG testing, a VA physician found it suggestive 
of left mid-lower lumbar radiculopathy.  

At a VA examination in December 1995, the veteran related 
that he injured his back in 1991 on active duty and since 
then he had been having low back pain with radiation to the 
left lower extremity.  The assessment was low back 
derangement.  

There is also additional evidence of record regarding a work 
injury to his back in 1984.  Private medical records from 
March 1992 to May 1997 from T.M., D.C., noted in the August 
1995 testing report that the veteran was injured during an 
attack at work in the summer of 1984.  His lower back was 
injured and he had been hospitalized for 10 days after the 
injury.  In March (year not shown) the impression was 
herniated lumbar disc and lumbar radiculopathy.  In December 
1994 he had low back pain after moving furniture.  Reports of 
NCV and EMG testing in May 1997 show that the veteran 
provided a history of having been attacked on the job 
injuring his low back in 1984.  The impression was bilateral 
radiculopathies at L4, L5, S1, spinal levels.  In May 1997 
the veteran felt pretty good and no positive neurological 
signs could be demonstrated.  The MRI and EMG test findings 
were consistent with an acute over chronic bilateral L4-L5, 
L5-S1 radiculopathies with denervation found in the lumbar 
paraspinal musculature.  Dr. T.M. also noted that the veteran 
had been retired for approximately 12 years from a spinal 
injury sustained at work in his performance as a police 
officer.

The veteran was afforded a VA examination of the spine in May 
1997.  After review of clinical findings and test results, 
the assessment was degenerative arthritis and lumbosacral 
(illegible), narrowing of L4-L5 disc spaces and DDD with 
focal moderately large left posterior disc herniation at L4-
L5 level with probable encroachment of the left L5 nerve 
root.  

At a May 1997 examination of peripheral nerves the assessment 
was possible left L4 radiculopathy due to lumbosacral disc 
disease.  A VA MRI of the lumbar spine in June 1997 showed 
degenerative arthritis, mild disc desiccations at multiple 
levels, and degenerative disc disease with focal moderately 
large left posterior disc herniation at L4-L5 level with 
probable encroachment of left L5 nerve root.  In September 
1997, the final diagnoses for the Persian Gulf examination 
included herniated disc at L4-L5 and L5-S1.  

A VA CT scan in August 1999 revealed mild degenerative 
arthritis and degenerative disc disease at L4-L5 level with 
no evidence of disc herniation.  The lumbar spinal canal 
dimensions were normal.  In March 2002, he had normal range 
of motion, no muscular pain and was intact neurologically 
with no deficits.  

Although the evidence shows DDD, it is not clear that DDD is 
due to the back injury suffered in service in 1991.  
Accordingly, a medical opinion is warranted prior to 
appellate review on this issue.  

Further, the Board notes that in a deferred rating decision 
in 1997, development action was to include that the veteran 
complete a VA Form 4176 on the accident he incurred while a 
member of the police department and a VA Form 4142 so that VA 
could obtain medical reports of his police department 
retirement examination.  Although the RO apparently made the 
request to the veteran, a copy of the request, his response 
or reports are not in the claims file.  The RO also was to 
request the medical records on which the favorable SSA 
decision was made.  A copy of the decision was received from 
SSA but not the medical records.  An additional attempt 
should be made to obtain these records.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Obtain service medical records for the 
veteran's period of active duty from January to 
May 1987.

2.  Ask the veteran to submit information on the 
accident he incurred while a member of the police 
department to include a copy of the official 
accident report.  

3.  Ask the veteran to complete a VA Form 4142 so 
that VA can obtain medical reports of his police 
department retirement examination.

4.  After the above is completed to the extent 
possible, request the following from the VA 
examiner, R.K., M.D., who performed the 
examination of the spine in May 2005:

a.  Provide an addendum to the examination report 
with a supplemental opinion as to whether (1) it 
is at least as likely as not (i.e., to at least a 
50 percent degree of probability) that the 
veteran's degenerative disc disease of the 
lumbosacral spine is (a) due to the injury 
suffered in service in 1991; or (b) is related to 
the service-connected low back disability 
diagnosed as lumbosacral strain or low back 
derangement; or (2) whether such a relationship 
is unlikely (i.e., less than a 50 percent 
probability). 

b.  Dr. R.K. should also provide a supplemental 
opinion as to whether (1) it is at least as 
likely as not (i.e., to at least a 50 percent 
degree of probability) that the veteran's 
degenerative joint disease of the lumbar sacral 
spine is (a) due to the injury suffered in 
service in 1991; or (b) is related to the 
service-connected low back disability diagnosed 
as lumbosacral strain or low back derangement; or 
(2) whether such a relationship is unlikely 
(i.e., less than a 50 percent probability).

c.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.  

d.  The clinical findings of record and the 
reasoning which form the basis of the opinion 
requested should be clearly set forth.  

e.  The determination as to whether an additional 
examination is necessary is left to Dr. R.K.

5.  The claims folder, to include a copy of this 
Remand and any additional records obtained, must 
be made available to the medical reviewer in 
order that he or she may review pertinent aspects 
of the veteran's service and medical history, and 
the medical report should indicate that such 
review was performed.

6.  If Dr. R.K. is no longer available, please 
forward this request for a supplemental opinion 
(with the deferred examination option) to another 
doctor specializing in spinal disorders.  

7.  After undertaking any other development 
deemed essential in addition to that specified 
above, readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided an SSOC containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

